In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-3556

D YTANIEL M C B RIDE and
E NGLEWOOD TP C ORPORATION, INC.,

                                           Plaintiffs-Appellants,
                               v.


B RIAN E. G RICE and C ITY OF P EORIA, ILLINOIS,

                                          Defendants-Appellees.


           Appeal from the United States District Court
                 for the Central District of Illinois.
         No. 06 C 1188—John A. Gorman, Magistrate Judge.



       A RGUED JULY 7, 2009—D ECIDED A UGUST 11, 2009




  Before P OSNER, K ANNE, and SYKES, Circuit Judges.
  P ER C URIAM . Dytaniel McBride sued police officer
Brian Grice and the City of Peoria, Illinois, under 42 U.S.C.
§ 1983 and state law, for events stemming from an alleg-
edly unlawful arrest. A magistrate judge, proceeding
with the parties’ consent, granted summary judgment for
the defendants. The judge concluded that the undisputed
2                                              No. 08-3556

evidence established that Grice had probable cause to
arrest McBride for battery. McBride appeals, and we
affirm the judgment.


                     I. Background
  McBride’s solely owned corporation operates a
clothing store, Tha Place, located in Peoria. On October 9,
2004, McBride had a disagreement with an employee,
Lushonda Guyton, who responded by calling him a
shyster and telling customers not to spend their money
in his store. McBride activated the store’s alarm to
summon the police, and then he took it upon himself to
physically remove Guyton from the store. After a scuffle,
McBride successfully ejected Guyton from the store, and
she headed home. On the way home, Guyton changed
her mind, called the police herself, and returned to the
store to meet the police in the parking lot. Officer Grice
responded to the alarm and arrested both McBride and
Guyton after interviewing each and watching part of a
security video.
  The State’s Attorney dismissed the charges against
McBride a year later, and McBride then initiated this
lawsuit claiming that Officer Grice violated his Fourth
and Fifth Amendment rights (as well as state law) by
arresting him and filing a complaint without probable
cause. McBride also named the City of Peoria in his state-
law claims under a theory of respondeat superior. In his
No. 08-3556                                                3

complaint,1 McBride asserted that it became necessary
to remove Guyton from his store because she was
throwing clothes onto the floor, turning over clothes
racks, and breaking clothes hangers while shouting
profanities at him. By his account, he removed her with-
out harming her by placing both arms around her,
lifting her up, and escorting her out. McBride alleged that
he explained these circumstances to Grice and showed
him a surveillance video corroborating his version of
events, but, according to McBride, the officer “intentionally
and falsely stated in his police report that the video
images of the encounter between McBride and Guyton
were unclear,” leading to his allegedly unlawful arrest
and prosecution.
  The defendants answered the complaint and, after
discovery, moved for summary judgment. They argued
that all of McBride’s claims are foreclosed because
Officer Grice had probable cause to arrest him for bat-
tery. Grice related in a deposition that when he first
arrived at the store he spoke to McBride, who acknowl-
edged that an argument between himself and Guyton
had escalated into a physical altercation. McBride
showed Grice a scratch on his arm that he attributed to
Guyton. Grice recalled that he next went to the parking
lot to interview Guyton, who told him that McBride had
hit her on the left side of her head with a closed fist and



1
  McBride named his corporation as a co-plaintiff, but
the business has no claims of its own and is irrelevant to
this appeal.
4                                              No. 08-3556

had dragged her out of the store. Grice recounted that
Guyton’s left eye had some minor swelling and that there
was a small scratch on her forehead. At that point, Grice
explained, he went back into the store where McBride
showed him the video recording from one of the store’s
security cameras.
   That video, which is part of the evidence at summary
judgment, does not show McBride striking Guyton, but
the combatants were not always in range of the camera.
Grice testified at his deposition that in watching the
video he saw Guyton come into view as she fell onto
the floor at the bottom of the screen and that, as she was
falling, McBride was stepping towards her from off-screen
into the camera’s view. According to the defendants,
Guyton can be seen in the video getting up from the floor
and then touching her forehead and looking into a mir-
ror. They argued that a reasonable officer could have
concluded that McBride had struck Guyton and caused
her to fall, and that she was checking the mirror to see
if she had been injured. Grice then noted that the two
were out of range of the camera again, but a little later
he saw clothes racks falling over as McBride was
dragging Guyton out of the store. Grice added that the
act of dragging Guyton against her will could also be
characterized as insulting conduct constituting a battery.
  In response to the defendants’ motion for summary
judgment, McBride argued that Illinois law, 720 ILL.
C OMP. S TAT. 5/7-3, gave him the right to escort a disrup-
tive person out of his store and that a different video
from a second camera clearly shows the entire incident.
No. 08-3556                                             5

He stated in his deposition that Officer Grice refused to
watch the second video, which, according to McBride,
would have demonstrated to the officer that he had
acted lawfully. McBride also pointed to Guyton’s deposi-
tion in which she said that she fell because she re-
sisted McBride’s effort to push her towards the door.
According to McBride, the altercation ended after he
“came up behind Guyton, wrapped his arms around her
so she could not resist, picked her up, and walked her
to the door” or, in other words, he “gave Guyton a
bear hug, lifted her up lightly, and walked her 15 feet to
the door.” McBride faulted Grice’s investigation, arguing
that the officer closed his eyes to facts that would have
shown there was no probable cause to arrest him.
   In reply, the defendants asserted that nothing would
have changed if Officer Grice had watched the second
video, which McBride introduced as an exhibit. According
to the defendants, both videos contradict McBride’s
version of events. The defendants also contended that
the videos actually show McBride engaging in unrea-
sonable conduct that exceeds the bounds permitted by
Illinois law.
  In granting summary judgment for the defendants, the
magistrate judge observed that the image quality of the
two videos is too poor to establish the accuracy of either
version of events. But the remaining undisputed evidence,
according to the judge, shows that Officer Grice developed
probable cause to arrest McBride for battery. And once
Grice had probable cause, the judge added, the officer
had no duty to watch a second video or otherwise
continue investigating.
6                                                No. 08-3556

                        II. Analysis
  On appeal Smith vigorously argues that Officer Grice,
not himself, bore the burden of persuasion on the issue
of probable cause, and he faults the magistrate judge
for not holding Grice to his purported burden. Ac-
cording to McBride, it was up to Grice to submit evidence
establishing the existence of probable cause, whereas,
McBride insists, the magistrate judge thought it was
his burden to show the absence of probable cause. In
support, McBride cites to Jacobs v. City of Chicago, 215 F.3d
758, 770-71 (7th Cir. 2000), in which we held that, on the
facts alleged in the complaint in that case, the police-
officer defendants could not rely on qualified immunity
as a ground for dismissal on a motion under Federal
Rule of Civil Procedure 12(b)(6). The plaintiffs had
alleged that the officers searched their apartment without
a valid warrant, and their complaint included no factual
allegations suggesting the existence of exigent circum-
stances or another exception to the warrant requirement.
Id. at 768, 770. In concluding that the complaint was
sufficient to state a claim under § 1983, the Jacobs panel
observed that, in this context, “the burden is on the
Defendant Officers to show that they had probable
cause.” Id. at 770.
  McBride offers no reason why Jacobs would apply to
his case, and he is altogether silent about other deci-
sions that reject his position. In this circuit the allocation
of the burden of persuasion in a § 1983 case claiming a
Fourth Amendment violation is clear: a plaintiff claiming
that he was arrested without probable cause carries the
No. 08-3556                                                  7

burden of establishing the absence of probable cause. See
Woods v. City of Chi., 234 F.3d 979, 996 (7th Cir. 2000)
(“[I]n order to survive summary judgment, [the plaintiff]
needed to raise a genuine issue regarding whether the
officers had probable cause to arrest him.”); Simmons v.
Pryor, 26 F.3d 650, 654 (7th Cir. 1993) (“In order to
prevail in an unlawful arrest action, the plaintiff must
show lack of probable cause.”); see also Parsons v. City
of Pontiac, 533 F.3d 492, 500 (6th Cir. 2008) (“In order for
a wrongful arrest claim to succeed under § 1983, a
plaintiff must prove that the police lacked probable
cause.”), cert. denied, 129 S. Ct. 2432 (2009); Beck v. City of
Upland, 527 F.3d 853, 864 (9th Cir. 2008) (“Ordinarily . . .
the plaintiff bears the burden of proving the absence of
probable cause . . . in a Fourth Amendment false arrest
case. Proving lack of probable cause is usually essential
to demonstrating that the plaintiff’s Fourth Amend-
ment rights were violated.”); Vance v. Wisel, 110 F.3d 1269,
1278-79 (7th Cir. 1997) (holding that plaintiff in § 1983
suit bears burden of proving that his oral and written
consents to search car were involuntary, even though
police officers would bear burden in criminal case).
   Similarly, McBride is also incorrect in arguing that
Officer Grice bore the burden of establishing the
existence of probable cause on the state-law claims. The
case he cites, McKendree v. Christy, 172 N.E.2d 380, 381-82
(Ill. App. 1961), was interpreting an Illinois statute autho-
rizing police officers to make warrantless arrests for
crimes committed outside their presence only if “a crim-
inal offense has in fact been committed” and the arresting
officer “has reasonable ground for believing that the
8                                               No. 08-3556

person to be arrested has committed it.” ILL . R EV . S TAT.,
ch. 38, ¶ 657 (1963) (repealed 1964). The current statute
omits the language limiting warrantless arrests for unob-
served crimes to situations where a crime “has in fact
been committed,” and instead requires only that the
arresting officer have probable cause to believe that the
person taken into custody has committed an offense. See
725 ILL. C OMP. S TAT. 5/107-2; Ross v. Mauro Chevrolet, 861
N.E.2d 313, 317 (Ill. App. 2006) (“[A] plaintiff has to
show that she was unreasonably restrained without
probable cause.”); People v. Tyler, 471 N.E.2d 968, 974 (Ill.
App. 1984) (“ ‘Reasonable grounds’ and ‘probable cause’
are synonymous for purposes of arrest.”). Now under
Illinois law a plaintiff claiming an illegal arrest bears the
burden of establishing the absence of probable cause.
See Ross, 861 N.E.2d at 317 (“To establish . . . a claim of
false arrest . . . , a plaintiff must show that she was . . .
arrested by the defendants, and that the defendants
acted without having reasonable grounds to believe that
an offense was committed by the plaintiff.” (internal
quotation marks and citation omitted)).
  As for the merits of the defendants’ motion for sum-
mary judgment, McBride offers no reason for us to doubt
that the undisputed facts known to Officer Grice sup-
ported the officer’s assessment of probable cause;
Guyton, after all, had told Grice that McBride had punched
her in the head, and she confirmed in her deposition
that she told Grice that McBride had hit her. McBride
insists, however, that further investigation would have
led Grice to realize that probable cause was actually
No. 08-3556                                                  9

lacking because he was justified in evicting an unruly
trespasser. See 720 ILL. C OMP. S TAT. 5/7-3. McBride con-
tends that the magistrate judge incorrectly concluded
that Grice was not obligated to consider defenses before
making an arrest, and asserts that affirmative defenses
are part of the facts and circumstances that an officer
must consider. In addition, he submits that the judge
erred by concluding that Grice did not have to interview
the customers at the store or view all available videos
of the incident before making an arrest.
  Once again McBride simply fails to acknowledge
settled law. Probable cause is an absolute bar to a § 1983
claim for false arrest. Montano v. City of Chi., 535 F.3d
558, 568 (7th Cir. 2008); Reynolds v. Jamison, 488 F.3d 756,
765 (7th Cir. 2007); Case v. Eslinger, 555 F.3d 1317, 1326-27
(11th Cir. 2009). A police officer has probable cause to
arrest if a reasonable person would believe, based on the
facts and circumstances known at the time, that a crime
had been committed. Beck v. Ohio, 379 U.S. 89, 91 (1964);
Woods, 234 F.3d at 995-96. Normally, an officer may base
a determination of probable cause on information from
the putative victim if the officer reasonably believes that
the victim is telling the truth. Beauchamp v. City of
Noblesville, 320 F.3d 733, 743 (7th Cir. 2003); Gramenos v.
Jewel Cos., 797 F.2d 432, 439 (7th Cir. 1986); Peng v. Mei Chin
Penghu, 335 F.3d 970, 978-79 (9th Cir. 2003); Ahlers v.
Schebil, 188 F.3d 365, 370-71 (6th Cir. 1999). An officer
should pursue reasonable avenues of investigation and
may not close his eyes to facts that would clarify the
situation, but once an officer has established probable
cause, he may end his investigation. Hodgkins ex rel.
10                                                 No. 08-3556

Hodgkins v. Peterson, 355 F.3d 1048, 1061 (7th Cir. 2004);
BeVier v. Hucal, 806 F.2d 123, 127-28 (7th Cir. 1986); Ramirez
v. City of Buena Park, 560 F.3d 1012, 1023-24 (9th Cir. 2009);
Logsdon v. Hains, 492 F.3d 334, 341 (6th Cir. 2007), cert.
denied, 129 S. Ct. 35 (2008). In Illinois, a person commits
a battery if he intentionally or knowingly without legal
justification (1) causes bodily harm to another or (2) makes
physical contact of an insulting or provoking nature.
720 ILL. C OMP. S TAT. 5/12-3. The existence of a legal justifi-
cation for a battery is not an element of the offense, but
rather is an affirmative defense. People v. Meor, No. 106122,
2009 WL 1578527, at *3 (Ill. June 4, 2009); Simmons, 26
F.3d at 654 (citing Illinois law). Although Officer Grice
“may not ignore conclusively established evidence of the
existence of an affirmative defense,” the Fourth Amend-
ment imposes no duty to investigate whether a defense
is valid. Hodgkins, 355 F.3d at 1061; Humphrey v. Staszak,
148 F.3d 719, 724 (7th Cir. 1998); Fridley v. Horrighs,
291 F.3d 867, 874 (6th Cir. 2002).
  Here, Guyton told Officer Grice that McBride had hit her
in the head, and Grice saw that her eye was slightly
swollen and that she had a small scratch on her forehead.
These facts certainly establish reason to believe that
McBride had intentionally made physical contact with
Guyton and caused her bodily harm or made provoking
contact. See Simmons, 26 F.3d at 654 (noting that victim’s
testimony may establish probable cause). At summary
judgment McBride submitted no evidence suggesting
that Grice had reason to doubt Guyton’s statements,
and Grice had more than Guyton’s statements to go on: he
saw Guyton’s injuries and watched the two of them
No. 08-3556                                           11

physically struggling on the video. And therefore,
because Grice had probable cause to believe that McBride
had committed a battery, he had no obligation to con-
tinue his investigation.
  But even if Officer Grice had watched the second video,
we cannot see how that exercise would have changed
his view of events. Although the second video shows
more of the struggle leading up to Guyton’s fall, it
does not depict how the struggle began or who did
what. Even in conjunction with the first video, there are
gaps in which McBride and Guyton are out of sight, and
so the absence of footage of him striking her does not
conclusively establish that the blow to Guyton’s head
did not happen exactly as she described to Grice. The
unwatched video does not show Guyton tossing around
clothes as McBride accused her of doing, nor does it
show McBride picking up Guyton in a bear hug and
“gently” carrying her outside. The video does, however,
show the two of them arguing and physically strug-
gling. At one point McBride does have his arms around
Guyton, but she wriggles out of his grasp. She finally
leaves when he takes hold of her arm and pulls her to
the door (knocking over clothes racks in the process).
Even if McBride had the right to evict Guyton, the videos
do not conclusively establish the that amount of force
he used was reasonable, and therefore Grice was not
obligated to consider the defense. See Gramenos, 797 F.2d
at 439 (“There is no constitutional or statutory require-
ment that before an arrest can be made the police must
conduct a trial.” (citation omitted)).
12                                           No. 08-3556

                    III. Conclusion
  For the above reasons, we agree with the magistrate
judge that McBride failed to establish the existence of a
genuine issue of material fact concerning whether Officer
Grice had probable cause to arrest him for battery. The
magistrate judge properly granted summary judgment
in favor of the defendants, and accordingly, the judg-
ment is A FFIRMED.




                           8-11-09